DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bandyopadhyay et al. (Hereinafter “Bandyopadhyay”) US Patent Application Publication No. 2015/0050916 in view of Dror et al. (Hereinafter “Dror”) US Patent Application Publication No. 2013/0286163.

Referring to claim 1, Bandyopadhyay teaches a method [image capture, ab] comprising:
controlling operation of a camera of the processor-based system based on the detection of the power transition [cameras can be selected to perform proximity checking having lower power 
However, Bandyopadhyay does not explicitly teach detecting a power transition of a processor-based system. Dror teaches monitoring the amount of power in the battery, 0103; and detect a power, 0136; 0163; 0367 for viewing images having the appearance of a 3D image [ab].
It would have been obvious to one of ordinary skill in the art to add the features of Dror to the system of Bandyopadhyay as an essential means to provide a battery sensor operably coupled to the CPU for monitoring the amount of power remaining in the battery for operating the cameras.
Referring to claims 9 and 13, these claims are apparatus claims which are corresponding to claim 1 above, and these claims are rejected under the same rationale. Bandyopadhyay teaches a camera lens [260 of fig. 2B; 0064-0067], a controller [processor 110 of fig. 1]. Dror also teaches glass cell [liquid crystal cell, 0093; 0116-0118], shutters [106, 108 of fig. 1].
Referring to claim 2, Bandyopadhyay and Dror teach the invention substantially as claimed, further comprising controlling a state of a cell positioned to regulate a view of the camera, wherein triggering the process comprises changing a state of the cell to opaque in response to detecting the power transition [Bandyopadhyay, 0120-0127].
Referring to claim 3, Bandyopadhyay and Dror teach the invention substantially as claimed, wherein triggering the process comprises powering off the camera in response to detecting the power transition [Bandyopadhyay, the display is turned off, 0065; 0088; 0095-0099].

Referring to claim 5, Bandyopadhyay and Dror teach the invention substantially as claimed, wherein triggering the process comprises executing machine executable instructions to prevent images acquired by the camera from being processed in response to detecting the power transition [Bandyopadhyay, the display is turned off, 0065; 0088; 0095-0099]
Referring to claim 6, Bandyopadhyay and Dror teach the invention substantially as claimed, wherein detecting the power transition comprises detecting a powering up or a powering down of the processor-based system [Bandyopadhyay, low-power state power supply, 0018; 0043; 0064; 0126; 0137; Dror, 0170-0171; 0220-0221; 0276].
Referring to claim 7, Bandyopadhyay and Dror teach the invention substantially as claimed, wherein detecting the power transition comprises detecting transition of a power consumption state of the processor-based system from a power consumption state associated with a relatively lower power consumption to a power consumption state associated with a relatively higher power consumption [Dror, 0170-0171; 0220-0221; 0276].
Referring to claim 8, Bandyopadhyay and Dror teach the invention substantially as claimed, wherein detecting the power transition comprises detecting transition of a power consumption state of the processor-based system from a power consumption state associated with a relatively higher power consumption to a power consumption state associated with a 
Referring to claims 10-12, 14 and 15, all limitations of these claims have been addressed in the analysis of claims 1-9 and 13 above, and these claims are rejected on that basis. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THUY N PARDO/Primary Examiner, Art Unit 2691